Citation Nr: 1745065	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-38 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


REMAND

The Veteran served on active duty from March 1959 through February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision.

In August 2017, the Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript is of record.

During the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran contends that his hearing loss is worse than reflected by his noncompensable rating.  He contends that during the course of the appeal, he had to begin wearing hearing aids in both ears.  A VA medical record dated July 2017 indicated that the Veteran's hearing acuity has worsened since his April 2014 VA examination.  However, as the July 2017 medical record does not include speech discrimination testing, it is inadequate for rating purposes.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA examination in April 2014 and he claims his hearing loss has gotten worse since that time, he should be afforded a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.

Further, during his August 2017 videoconference hearing, the Veteran testified that he underwent a hearing evaluation at a VA medical facility in 2014.  This audiological examination was not associated with the claims file.  As such the RO should make reasonable attempts to obtain it, if such exists.

Also, as noted above, with regard to the claim for a TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, in a September 2015 statement, the Veteran claimed he lost his job due to his inability to hear clients over the phone.  Further, during his August 2017 Board hearing, he testified that he was forced to retire due to his sales numbers dropping.  He attributed the drop in his performance to his hearing loss, as he could not hear clients when he spoke to them over the phone.  However, the issue of entitlement to a TDIU has not been developed or considered by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all relevant medical records from both the Los Angeles VAMC and Dallas VAMC and all associated outpatient clinics from 2012 to the present.  This must include the actual audiogram test results.

2. Only after the above development has been completed to the extent possible, schedule the Veteran for a VA examination with the appropriate specialist in order to determine the current severity of his service-connected bilateral hearing loss.

3. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

4. After completing the above, and any other development deemed necessary, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		A. Parsons, Associate Counsel

Copy Mailed To: Military Order of the Purple Heart of the U.S.A.

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

